In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-0803v
                                         (Unpublished)



    CHARLES RANDALL,

                         Petitioner,                          Special Master Oler
                                                              Filed: March 27, 2019
    v.
                                                              Petitioner’s Motion for a Decision;
    SECRETARY OF HEALTH AND                                   Dismissal of Petition; Vaccine Act.
    HUMAN SERVICES,

                        Respondent.


F. John Caldwell, Jr., Maglio, Christopher & Toale, P.A., Sarasota, Fl., for Petitioner.

Lisa A. Watts, U.S. Dep’t of Justice, Washington, D.C., for Respondent.

               DECISION DISMISSING CASE FOR INSUFFICIENT PROOF 1

        On June 14, 2017, Charles Randall (“Petitioner”) filed a petition for compensation under
the National Vaccine Injury Compensation Program, 2 alleging that he developed the Miller-Fisher
variant of Guillain-Barré syndrome (“MFS/GBS”) as a result of a tetanus/diphtheria vaccination




1
  Although this Decision has been formally designated “not to be published,” it will nevertheless be posted
on the Court of Federal Claims’s website in accordance with the E-Government Act of 2002, 44 U.S.C. §
3501 (2012). This means the ruling will be available to anyone with access to the internet. As provided
by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the decision’s inclusion of certain
kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days
within which to request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes medical files or
similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine
Rule 18(b). Otherwise, the Decision in its present form will be available. Id.
2
  The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine
Act” or “the Act”). Individual section references hereafter will be to § 300aa of the Act (but will omit that
statutory prefix).
that he received on November 2, 2015. 3 Petition (“Pet.”) at 1, ECF No. 1. Petitioner filed his
statement of completion on August 10, 2017. ECF No. 8.

        On July 25, 2018, Respondent filed a Rule 4(c) Report. ECF No. 24. Respondent stated
that Petitioner had not satisfied his burden of proof, specifically noting that he failed to establish a
temporal or causal relationship between his vaccination and subsequent MFS/GBS. Id. at 5-6.
Respondent concluded that “there is no evidence in support of the petition for compensation and
it should be dismissed” Id. at 6.

        On July 25, 2017, I ordered Petitioner to file an expert report by September 24, 2018, in
light of Respondent’s Rule 4(c) Report. On September 25, 2018, I granted Petitioner’s motion for
an extension to obtain an expert report until November 23, 2018. ECF No. 25. On November 26,
2018, Petitioner filed a status report indicating that he was not prepared to file an expert report at
that time. ECF No. 26. Petitioner has not filed an expert report in this case.

        On March 25, 2019, Petitioner filed the instant motion to dismiss his claim, indicating that
“[a]n investigation of the facts and science supporting his case has demonstrated to Petitioner that
[he] will be unable to prove that [he] is entitled to compensation in the Vaccine Program.” See
Petitioner’s Unopposed Motion for a Decision Dismissing his Petition, ECF No. 27.

        To receive compensation under the Vaccine Program, a petitioner must prove either (1)
that she suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table –
corresponding to one of his vaccinations, or (2) that she suffered an injury that was actually caused
by a vaccine. See Sections 13(a)(1)(A) and 11(c)(1). Moreover, under the Vaccine Act, a
petitioner may not receive a Vaccine Program award based solely on her claims alone. Rather, the
petition must be supported by either medical records or by the opinion of a competent medical
expert. Section 13(a)(1). In this case, however, there is insufficient evidence in the record for
Petitioner to meet his burden of proof. Petitioner’s claim therefore cannot succeed and in
accordance with his motion, must be dismissed. Section 11(c)(1)(A).

      Thus, this case is dismissed for insufficient proof. The Clerk shall enter judgment
accordingly.

       IT IS SO ORDERED.
                                                               /s/ Katherine E. Oler
                                                                Katherine E. Oler
                                                                Special Master




3
 This case was initially assigned to Special Master Hastings on June 15, 2017 (ECF No. 4), reassigned to
Special Master Corcoran on October 10, 2017 (ECF No. 13), and was assigned to my docket on December
4, 2017 (ECF No. 15).

                                                   2